Citation Nr: 0015886	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse






INTRODUCTION

The appellant served on active duty from June 1968 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 1992 rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) regional office in Lincoln, Nebraska (hereinafter RO).  
In that decision, the RO granted service connection for post-
traumatic stress disorder and assigned a noncompensable 
evaluation.  In a September 1993 rating decision, the RO 
granted a 10 percent disability evaluation for post-traumatic 
stress disorder.  In an October 1996 decision, the Board 
granted a 30 percent disability evaluation for post-traumatic 
stress disorder.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter Court).  A joint motion to vacate the Board's 
October 1996 decision to the extent it denied a rating in 
excess of 30 percent and remand the claim was granted by the 
Court on April 10, 1997.  In the joint motion for remand, the 
parties noted that the Board's decision was issued in October 
1996 and that the rating criteria for mental disorders had 
changed as of November 7, 1996, and that a remand was 
necessary for the appellant's claim to be considered under 
the new rating criteria.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Additionally, the parties agreed that the 
appellant needed to undergo a psychiatric evaluation in 
compliance with the new rating criteria.

Accordingly, in March 1998, the Board remanded the claim for 
entitlement to an increased evaluation for post-traumatic 
stress disorder for additional development consistent with 
the Court's April 1997 order.  Thereafter, a Board decision 
dated in January 1999, granted a 50 percent evaluation for 
the appellant's post-traumatic stress disorder.  The 
appellant appealed the Board's decision to Court and a joint 
motion to vacate the Board's January 1999 decision to the 
extent it denied a rating in excess of 50 percent for 
post-traumatic stress disorder and remand the claim was 
granted by the Court on October 22, 1999.  



REMAND

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
the instant case, the Board remanded this case in March 1998 
to the RO for development of the evidence, to include a VA 
examination.  However, this was not accomplished.  On this 
basis, the Court granted the joint motion and remanded the 
case to the VA for compliance with the March 1998 remand.   

Additionally, during the course of the instant appeal, the 
Court issued the decision of Fenderson v. West, 12 Vet. App. 
119 (1999), which addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, in the instant case, 
the issue on appeal is based on the assignment of an initial 
rating for post-traumatic stress disorder following an 
initial award of service connection for that disability.  In 
Fenderson, the Court held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.  Instead, in Fenderson, the Court held that where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126; see also 38 C.F.R. § 3.400 (the effective date 
is the date of claim or the date entitlement arose, whichever 
is later); see also VAOPGCPREC 3-2000 (April 10, 2000) (the 
VA should apply the revised regulation only for the period 
from and after the effective date of the amendment).  

Accordingly, the Board has recharacterized the issue on 
appeal in order to comply with the opinion by the Court in 
Fenderson.  The Court held in Fenderson, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Fenderson v. West, 12 Vet. App. 119 (1999) 
(emphasis in the original).  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to May 1998, 
should be obtained and associated with 
the claims file. 

2.  Thereafter, the RO should then afford 
the appellant a VA psychiatric 
examination.  The claims file, a copy of 
this remand, and the former and revised 
rating criteria for mental disorders must 
be made available to and reviewed by the 
examiner and the examination report 
should reflect that such a review was 
made.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should indicate in the report the exact 
diagnosis or diagnoses of the appellant's 
psychiatric disorder, and should identify 
what symptoms, if any, the appellant 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected post-traumatic 
stress disorder.  The examiner must also 
discuss the effect, if any, of the 
appellant's post-traumatic stress 
disorder on his social and industrial 
adaptability.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the appellant's service-
connected psychiatric disorder consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and provide a definition 
of the score assigned and the degree of 
impairment it represents when compared 
with the former and the revised criteria 
provided for rating post-traumatic stress 
disorder.  The examiner should 
distinguish between symptomatology 
resulting from the appellant's 
service-connected post-traumatic stress 
disorder and any other psychiatric 
disorder(s) shown to be present.  If it 
is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should 
specifically state so in the examination 
report.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the specialist for corrective 
action.

5.  Following completion of these 
actions, the RO should review the 
evidence and determine whether the 
appellant's claim may now be granted, 
with consideration of the holdings in 
Fenderson.  The RO should consider 
assigning "staged" ratings, if 
appropriate.  See Fenderson, 12 Vet. App. 
at 126; see also 38 C.F.R. § 3.400 (the 
effective date is the date of claim or 
the date entitlement arose, whichever is 
later).  Additionally, as the regulations 
changed during the course of this appeal, 
the RO must determine, if possible, which 
set of regulations, the old or the new, 
is more favorable to the appellant and 
apply the one more favorable to the case.  
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); see also VAOPGCPREC 3-2000 
(April 10, 2000) (the VA should apply the 
revised regulation only for the period 
from and after the effective date of the 
amendment).  If the benefit on appeal is 
not granted, the RO should provide the 
appellant and his representative with an 
appropriate supplemental statement of the 
case, and afford them a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the appellant until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


